UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6893


KELVIN GOULD,

                Plaintiff - Appellant,

          v.

CITY OF NEWPORT NEWS, VIRGINIA; ARTISHA K. TODD, Assistant
Commonwealth’s Attorney for the City of Newport News, VA;
CHARLES E. HADEN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:10-cv-00286-JBF-FBS)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Gould, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin    Gould     appeals      the     district        court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Gould v. City of Newport News, No. 2:10-

cv-00286-JBF-FBS      (E.D.    Va.   June    23,   2010).       We    deny     Gould’s

motions    for   discovery     and   for     appointment    of       counsel.      We

dispense    with     oral     argument     because    the   facts        and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2